Title: From John Adams to Samuel Cooper?, 9 June 1776
From: Adams, John
To: Cooper, Samuel


     
      Dear Sir
      Philadelphia June 9. 1776
     
     Yours of 27. May, received yesterday. I did not expect that our Army would have raised the Siege of Quebec, So soon, much less So unskillfully and So timorously. I cannot forbear, these Epithets. But raising a siege in open day, and in the Face of an Enemy, was a Step, that nothing could justify, that I can think of.
     The Small Pox is a terrible Enemy, but why could not this have been kept out of the Camp before Quebec, as well as out of the Camps at Cambridge and Roxbury? Provisions enough for the whole Army twice told, have been sent into Canada and taken there from the Enemy. But all has been total Confusion there and still is so. We have no regular Returns nor any certain Information. Our People dont fight. The officers have had no Command. The Men no order. However, I hope, Things will be better. We are doing the best We can. When I Say We I mean, the Delegates from N.E. and Some few others. In Truth the Syren Voice of Reconciliation, which deluded the Town of Boston to its Ruin, the Winter before last, has deluded the Congress and the Colonies whom they represent, during the last Winter, and this has petrified Us, and Stupified Us.
     The Causes of our Misfortunes and Miscarriages in Canada, are So numerous are of So long Standing, and have been So incessantly increasing, that it would take a long Letter to develop them.
     1. The primary Cause has been the Diversity of Sentiments in Congress, concerning that Expedition, and the Indecision, or rather Fluctuation of our Councils in the Support and Prosecution of it. In the original Conception of the Design of Sending our Arms into that Province, nearly one half the Number of the Colonies were against it. Some thought it too great an Undertaking. Some thought it too ex­pensive. Others thought it, or pretended to think it unnecessary. From this variety of Opinions, or some other unknown Cause, an opposition has taken Place to every Motion, and Projection, for promoting and expediting the service, there.
     2. Since the Death of Montgomery, We have had no General in Command there who Seems to have had a full and comprehensive View of the State of that Province, to have watched the Motions in every Part, or concerted his Measures with any System.
     3. We have never had any regular Returns of Men, Arms, Cannon, Ammunition, Cloathing, Provisions, Money, or any Thing else.
     4. We have never had a Commissary, Muster Master, Quarter Master, Principal, Deputy, or Assistant, who has faithfully done his Duty.
     5. We have never had Intelligence of the Truth of Facts, nor true Information concerning the Characters of Officers or Men; every new Person from Canada, having generally contradicted the whole Story in every particular, of him who came before, both with respect to Men and Things, Characters, and Facts.
     6. The Want of Physicians, Surgeons, Apothecaries, Medicines, amputating and trepanning Instruments, has been a great Misfortune to the sick and wounded and Discouragement to the Army.
     7. Our Inability to procure hard Money for the Service in that Country, has impaired our Credit with the Canadians, and prevented our Officers and Men from procuring Such Articles of Cloathing, Provisions and other necessaries as were wanted.
     8. The Small Pox, an unexpected Enemy, and more terrible than British Troops, Indians, or even Tories, invaded our Armies and defeated them more than once.
     I believe you will think, Sir, that I have enumerated Causes enough to account without Recourse to any Thing more extraordinary, for all the Disasters in that Province.
    